Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT

                                      No. 04-19-00564-CV

                                         Juan GARZA,
                                           Appellant

                                                v.

                           GRUPO COMERCIO MUNDIAL, INC.,
                                     Appellee

                   From the 49th Judicial District Court, Webb County, Texas
                             Trial Court No. 2017CVF000590 D1
                       Honorable Jose Antonio Lopez, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE WATKINS

        In accordance with this court’s opinion of this date, the trial court’s July 22, 2019 order
denying appellant Juan Garza’s motion for new trial is REVERSED, and we REMAND this case
for a new trial. We ORDER appellee to pay the costs of this appeal.

       SIGNED September 23, 2020.


                                                 _____________________________
                                                 Beth Watkins, Justice